[Letterhead of Sullivan & Cromwell LLP] May 24, 2012 Via EDGAR Mr. Kevin W. Vaughn and Ms. Lindsay McCord Division of Corporate Finance U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: Royal Bank of Canada – Form 40-F for the Fiscal Year Ended October 31, 2011 (SEC File No. 001-13928) Dear Mr. Vaughn and Ms. McCord: On behalf of Royal Bank of Canada (the “Bank”), this acknowledges receipt of the Staff’s comment letter dated May 22, 2012.In the letter the Staff requested that the Bank provide a response within ten business days or that it advise the Staff when it will provide a response. As discussed with Lindsay McCord, the Bank plans to submit its response to the comment letter no later than June 20, 2012.The additional time will allow relevant personnel to perform the work necessary for thorough responses and will also permit time for required review of the responses prior to their submission to the Staff.Additionally, the extension will accommodate schedule conflicts caused by the upcomingplanned vacations by relevant personnel. Division of Corporate Finance -2- If you have any questions concerning this matter please contact the undersigned at (212) 558-4016. Very truly yours, /s/ Donald R. Crawshaw Donald R. Crawshaw cc: Rod Bolger Linda F. Mezon Paul D. Guthrie (Royal Bank of Canada) William A. Cunningham (Deloitte & Touche LLP) Donald J. Toumey (Sullivan & Cromwell LLP) -2-
